DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract is 160 words; the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claim 1 objected to because of the following informalities: in last paragraph limitation “the connection pipes”; it must be recited as “the fluid connection pipes”. Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the other collecting chamber is equipped with a second fluid connection pipe”, and “expansion valve” as claimed. For example, structural detail of the other collecting chamber is equipped with a second fluid connection pipe, and expansion valve are not shown in any drawing in order to have a proper understanding of the disclosed invention.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim limitations:
Segment of claim 1, the claim limitation “retaining element” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “element” coupled with functional language “for mounting” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and including all the depending claims 2-13 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“retaining element” has been interpreted to be retaining plate (paragraph [8]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 12, 13 and including all the depending claims 4, 6-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “collecting tank and at least two collecting chambers”. According to figure 9, both collecting tank 7 and collecting chambers 8 are pointed to the same structure, therefore, it is not clear whether or not collecting tank and collecting chamber are the same structure. The bolded phrases make the claimed limitations indefinite, because, collecting tank and collecting chambers are having same structure. For the purpose of examination, it is interpreted collecting tank and at least two collecting chambers having same structure. More clarification is required.
Claim 1 recites “the other collecting chamber is equipped with a second fluid connection pipe”. According to figure 9 shows that both fluid connection pipes are connected to the same collecting chamber. The bolded phrases make the claimed limitations indefinite, because, both fluid connection pipes are connected to the same collecting chamber. More clarification is required.
Claims 1, 2 recite “mounting an expansion valve on at least one of the fluid connection pipes”, “mounting an expansion valve to the two fluid connection pipes”. It is not clear where an expansion valve is located with respect to the fluid connection pipes. The bolded phrases make the claimed limitations indefinite, because, there is no drawing given to illustrates how an expansion valve is mounted on one of the fluid connection pipes, or mounted to the two fluid connection pipes. More clarification is required.
Claim 2 recites “an expansion valve”. It is unclear if the bolded limitation refers back to the previously claimed limitation in claim 1. Not only does the phrase in claim 2 lacks a definite article (e.g. the or said) but the limitation is inconsistently recited.
Claim 3 recites “positively fixed”. It is not clear what positively fixed means. The bolded phrase makes the claimed limitations indefinite, because, the specification does not clearly define what the bolded limitation is. More clarification is required. For the purpose of examination, it is interpreted positively fixed is being completely fastened to pipe.
Claims 5, 12, 13 recite “the elastic element”. The bolded limitation has not been recited previously. There is a lack of antecedent basis for the bolded limitation.
Claim 12 recites “the projections” & “the receptacles”. The bolded limitations have not been recited previously. There are a lack of antecedent basis for the bolded limitations.
Claim 13 recites “the receptacles”. The bolded limitation has not been recited previously. There is a lack of antecedent basis for the bolded limitation.
Allowable Subject Matter
Claims 4, 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 4, 6-10 cannot be allowable at this time, because they are depending on claim 1 which is rejected under 112(b) rejections.
Claims 5, 12, 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
However, claims 5, 12, 13 cannot be considered “allowable” at this time due to 35 USC 112(b) rejections set forth in this office action.
Therefore, upon the claims being rewritten or amended to overcome the rejections under 35 USC 112(b) set forth in this office action, further consideration of these claims with respect to the prior art will be necessary.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20190127085 A), in view of Gupte (2019/0368819 A1).

Claim 1: Lee discloses an evaporator (i.e., paragraph [33]: 51) with a heat transfer core (i.e., annotated by examiner in FIG.6) comprising: 
at least one collecting tank (i.e., annotated by examiner in FIG.6); 
at least two collecting chambers (i.e., annotated by examiner in FIG.6) formed by the at least one collecting tank (i.e., annotated by examiner in FIG.6), wherein one of the collecting chambers (i.e., annotated by examiner in FIG.6) is equipped with a first fluid connection pipe (i.e., pair of pipe 300) which serves as an injection line for supplying the first fluid (i.e., concerning limitations “serves as an injection line for supplying the first fluid”; it is functional language & intended use) and the other collecting chamber (i.e., annotated by examiner in FIG.6) is equipped with a second fluid connection pipe (i.e., pair of pipe 300) which serves as suction line for discharging the first fluid (i.e., concerning limitations “serves as suction line for discharging the first fluid”; it is functional language & intended use); and 
a retaining element (i.e., grommet 100 used as retaining element; paragraph [35]: 100 is fasten to pipe 300) fixed to at least one of the connection pipes (i.e., pair of pipe 300) for mounting (i.e., concerning limitation “for mounting”; it is functional language & intended use) an expansion valve (i.e., paragraph [33]: pair of pipe 300 connected to evaporator, other side is connected to an expansion valve) on at least one of the fluid connection pipes (i.e., pair of pipe 300).  
[AltContent: connector][AltContent: connector][AltContent: textbox (Collecting camber )][AltContent: textbox (Collecting tank)][AltContent: arrow][AltContent: textbox (Core)]
    PNG
    media_image1.png
    402
    480
    media_image1.png
    Greyscale

Lee discloses the claimed limitations as claimed in claim 1, but is silent concerning a plurality of pipes and fins, wherein a first fluid is adapted to flow through the pipes and a second fluid is adapted to flow around the pipes and the fins for the heat transfer between the first fluid and the second fluid;
However, Gupte teaches a plurality of pipes (i.e., conduits 102 used as pipes; see FIG.5) and fins (i.e., 110), wherein a first fluid is adapted to flow through the pipes (i.e., working fluid used as first fluid; paragraph [53]: working fluid flowing through conduits 102) and a second fluid is adapted to flow around the pipes (i.e., airflow used as second fluid; paragraph [53]: conduits include tubes to increase hat transfer between fluid through conduits and an airflow) and the fins (i.e., 110) for the heat transfer between the first fluid and the second fluid (i.e., concerning limitation “for the heat transfer between the first fluid and the second fluid”; it is functional language & intended use), it is known as  the evidence provided by Gupte, evaporator includes pipes and fins for the purpose of increasing an efficiency of thermal energy transfer between working fluid and airflow (paragraph [53]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Lee to include a plurality of pipes and fins, wherein a first fluid is adapted to flow through the pipes and a second fluid is adapted to flow around the pipes and the fins for the heat transfer between the first fluid and the second fluid as taught by Gupte to be in fluid connection with collecting tank of Lee in order to increase an efficiency of thermal energy transfer between working fluid and airflow.

Further, Lee fails to disclose at least two collecting chambers.
However, Gupte teaches two collecting chambers (i.e., headers 104 used as collecting chambers) as a matter of design choice for the purpose of distributing fluid at both sides of the evaporator.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Lee to include two collecting chambers as taught by Gupte in order to distribute fluid at both sides of the evaporator.

Claim 2: Lee as modified discloses the apparatus as claimed claim 1, wherein for mounting an expansion valve (i.e., paragraph [33]: expansion valve) to the two fluid connection pipes (i.e., pair of pipe 300), the retaining element (i.e., 100; paragraph [35]: 100 is fasten to pipe 300) being fixed to the two fluid connection pipes (i.e., pair of pipe 300).  

Claim 3: Lee as modified discloses the apparatus as claimed claim 1, wherein the retaining element (i.e., 100) is positively fixed (based on broadest reasonable interpretation, positively fixed is being completely fastened; i.e., paragraph [37]: 100 is completely fastened to pipe 300) to the two fluid connection pipes (i.e., pair of pipe 300) and is frictionally (i.e., frictional is inherent) fixed to at least one of the fluid connection pipes (i.e., paragraph [35]: 100 is fasten to pipe 300).  

Claim 11: Lee as modified discloses the apparatus as claimed claim 1, wherein the retaining element (i.e., 100) comprises two open receptacles (i.e., annotated by examiner in FIG.3), wherein one receptacle (i.e., annotated by examiner in FIG.3) receives the one fluid connection pipe (i.e., pair of 300) and the other receptacle (i.e., annotated by examiner in FIG.3) receives the other fluid connection pipe (i.e., pair of 300).  
[AltContent: arrow][AltContent: arrow][AltContent: textbox (receptacles)]
    PNG
    media_image2.png
    416
    380
    media_image2.png
    Greyscale


  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to a heat exchanger:
Mross (8,776,873 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/Examiner, Art Unit 3763                                                                                                                                                                                                        /HENRY T CRENSHAW/Primary Examiner, Art Unit 3763